Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
Estamos conforme con la opinión del Tribunal, ya que entendemos que ésta se fundamenta en la doctrina de evi-dencia a plena vista. Debido a que dicha opinión, en parte, podría dar la impresión de que se está validando la incau-tación mediante la utilización de la doctrina de registro sin orden incidental al arresto, hemos decidido hacer estas breves expresiones.
La Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, así como la Cuarta Enmienda de la Constitución de Estados Unidos de América, garantizan la protección de las personas, sus ca-sas, papeles y efectos contra registros, allanamientos e in-cautaciones irrazonables. Ahora bien, esta garantía tendrá *52efecto sobre objetos y lugares sólo si están protegidos por un interés individual fundado en una expectativa legítima a la intimidad. Katz v. United States, 389 U.S. 347 (1967); Pueblo v. Lebrón, 108 D.P.R. 324, 332 (1979); Pueblo v. Luzón, 113 D.P.R. 315, 326 (1982); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983); Pueblo v. Pérez Pérez, 115 D.P.R. 827, 830 (1984). Lo crucial y decisivo es que, bajo las cir-cunstancias del caso, sea razonable tener tal expectativa, en el sentido de lo que es socialmente justificable. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. 1, See. 6.17, pág. 434. Por tal razón, lo que una persona expone al público, en mayor o menor grado, determinará su interés constitucional sobre el objeto, y, por lo tanto, el alcance de la protección. O.E. Resumil de Sanfilippo, Derecho Procesal Penal, New Hampshire, Ed. Equity, 1990, T. 1, pág. 205. La privacidad no sigue a los objetos como una sombra. Termina una vez que la persona los expone voluntariamente a la vista y conocimiento del público. Pueblo v. Domínguez Fraguada, 105 D.P.R. 537, 544 (1977). De ahí que los obje-tos a plena vista o percepción carecen de protección constitucional. Pueblo v. Dolce, 105 D.P.R. 422, 435-436 (1976); Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 779 (1982).
La norma general, bajo la Constitución del Estado Libre Asociado de Puerto Rico y la Cuarta Enmienda de la Cons-titución de Estados Unidos es que no existe una protección constitucional contra la inspección de objetos que están a la plena percepción de los agentes de la Policía, siempre que la presencia de los agentes en el lugar esté justificada. Para incautarse del objeto, la incautabilidad del mismo debe surgir de la percepción de éste, y no de su registro. También hay que justificar el acceso al lugar de la incautación. Chiesa, op. cit., pág. 434.
*53Los requisitos para la aplicación de la doctrina en Puerto Rico, según los establecimos en Pueblo v. Dolce, supra, son los siguientes:
1. El artículo debe haberse descubierto por estar a plena vista y no en el curso o por razón de un registro.
2. El agente que observe la prueba debe haber tenido derecho previo a estar en la posición desde la cual podía verse el artículo.
3. El objeto debe descubrirse inadvertidamente.
4. La naturaleza delictiva del objeto debe surgir de la simple observación.
El tercer requisito mencionado en Pueblo v. Dolce, supra, fue abandonado por la Corte Suprema federal en Horton v. California, 496 U.S. 128 (1990). En dicho caso se llegó a la conclusión de que el carácter inadvertido del des-cubrimiento o percepción del objeto no es esencial. Lo que sí es esencial es justificar la presencia del agente en el lugar. La doctrina de la evidencia a plena vista o percep-ción en la jurisdicción federal está resumida en el siguiente párrafo:
... [E]s un requisito esencial para la incautación válida de evidencia incriminatoria sin orden judicial, que el agente no violara la Enmienda Cuarta al llegar a colocarse en el lugar desde el cual la evidencia pudiera ser percibida a plena vista. Hay, además, dos condiciones adicionales que deben ser satis-fechas para justificar la incautación sin orden. En primer lugar, no sólo deben estar a plena vista los objetos, sino que su carác-ter incriminatorio tiene que ser también inmediatamente apa-rente .... En segundo lugar, no sólo se requiere que el agente esté legalmente en el lugar o posición desde el cual el objeto queda a plena vista, sino que además se requiere que el agente tenga acceso legal al objeto mismo. Traducción del Profesor E.L. Chiesa, op. cit, págs. 438-439, citando a Horton v. California, supra, pág. 2308.
Al armonizar los requisitos establecidos tanto en la ju-risdicción federal como en la nuestra, encontramos que és-tos se cumplen en el caso ante nuestra consideración.
En primer lugar, el artículo —cocaína— fue descubierto por estar a plena vista. En segundo lugar, el agente tenía *54derecho previo a estar en la posición mediante la cual ob-servó el objeto a plena vista, ya que estaba haciendo uso de su libertad de movimiento en un lugar público, mientras realizaba una investigación relacionada con el trasiego de drogas. Pueblo v. Corraliza Collazo, 121 D.P.R. 244, 247 (1988). En cuanto al tercer requisito establecido en Pueblo v. Dolce, supra, ya dijimos que éste ha sido abandonado por la jurisprudencia federal, acción que consideramos atinada. Con relación al último requisito, la naturaleza de-lictiva del objeto surgió, con meridiana claridad, de la simple observación del agente, el cual, por su experiencia en la investigación del trasiego de sustancias controladas, perci-bió, a simple vista, que se trataba de cocaína.
En relación con el derecho o justificación legal para que el agente buscara en el asiento de la motora con el objeto de extraer el “pote” que contenía la cocaína, coincidimos con la opinión mayoritaria de que el registro, tipo incauta-ción, que se realizó de la motora fue razonable. Ello por razón de que los agentes habían observado a plena vista la evidencia delictiva en controversia y el lugar donde fue guardada había estado continua e ininterrumpidamente bajo la observación de los agentes, teniendo éstos la cer-teza de su existencia en dicho lugar y que, además, se tra-taba de un registro de un vehículo de motor, en los cuales existe una menor expectativa razonable a la intimidad, comparada con el hogar y otros lugares. Pueblo v. Malavé González, 120 D.P.R. 470 (1988). También resulta signifi-cativo que la incautación se realizó dentro de un tiempo relativamente corto desde que ocurrió la observación de las transacciones, estando la evidencia a plena vista, y el mo-mento del arresto del acusado. Cabe señalar, por último, que el peticionario, en dos (2) ocasiones, llevó a cabo las transacciones de drogas, a plena vista, dándole la oportu-nidad al agente de observar claramente dichas acciones. Este prácticamente estaba “anunciando” con sus actuacio-*55nes la actividad delictiva que llevaba a cabo. Nos parece que, bajo esas circunstancias, el peticionario no tenía una expectativa real de intimidad y hubiese sido un tanto artificial confiscar la motora para luego registrarla para fines de inventario.
Por todo lo antes expuesto, concurrimos con la opinión que hoy emite la mayoría.